DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-18 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is presented in view of Locke et al. (US 20180311419 A1).
In an attempt to provide concise prosecution, examiner has attempted to maintain both the format and prior art which was not specifically argued against in prior actions. Examiner suggests an interview to help advance prosecution by focusing on elements of the instant device which could be use to differentiate the instant application from the prior art of record.
Examiner also suggests altering the wording of the following claims to enhance clarity:
Claim 9: “a maximum dimension” could more clearly indicate that said dimension is one of length, width, height or in some other way defined based on the physical attributes of the device. A “maximum dimension” allows a wide number of interpretations and could be interpreted quite broadly.
Claim 13: The requirement that the housings are “structurally the same” appears to be more broad than applicant’s intention. Terms such as “identical structure”, “similar construction” or “equivalent materials” are among interpretations which could be considered reasonable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 9-12, 17, 18 21-24, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 20180311419 A1) in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet).
Regarding claim 1, Locke teaches an apparatus for negative pressure therapy of a topical wound (Fig. 1), the apparatus comprising: 
a vacuum pump (104); 
a first chamber (408) in fluid communication with the vacuum pump such that the source of reduced pressure is operable to generate a negative pressure in the first chamber [0087]; 
a pressure release means (at least 426), in communication between the first chamber and ambient surroundings [0091], that prevents the negative pressure in the first chamber from exceeding a predetermined maximum negative pressure value by permitting the entry of ambient gas into the first chamber when pressure in the first chamber reaches the predetermined maximum negative pressure value [0091, 0095]; 
a second chamber (208) comprising means for establishing fluid communication between the second chamber and a wound (through 418 and 212) (Fig. 4); 
a valve located between the first chamber and the second chamber [0090], the valve permitting the negative pressure in the second chamber to increase in response to an increase in the negative pressure in the first chamber, and preventing the negative pressure in the second chamber from dropping in response to a drop in the negative pressure in the first chamber [0090].
Locke further teaches use of a micro-pump [0039] but is silent regarding the claim limitation wherein the vacuum pump occupies a volume of less than 10cm3. In view of AAPA, on page 5, lines 9-11, states “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was suitable for the present invention.  DATASHEETS, a Chinese Website that was last revised on October 23, 2011, discloses KOGE KPV084 data sheets similar to the ones uses as evidence of pump dimensions.  This micro vacuum occupies a volume of less than 10cm3 as calculated by the product dimensions that are provided in units of mm in the KOGE KPV084 data sheets.  The volume calculated as height (8 mm, .8 cm) x length (40 mm, 4 cm) x width (18 mm, 1.8 cm) is (a volume of 5.8 cm3) less than 8 cm3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Locke to have a volume less than 10 cm3 as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.
	
Regarding claim 2, which depends on claim 1, Locke further teaches the therapy pressure is about 125 mm Hg [0063]. As the chosen setpoint is variable and would necessarily be above the standard operating range, Locke is considered to teach the predetermined maximum negative pressure value is 120 mmHg or higher.

Regarding claim 9, which depends on claim 1, Locke fails to teach the vacuum pump has a maximum dimension of less than 100mm.
However, applicant discloses on page 5 lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was a suitable pump for the present invention.  The dimensions of the KPV084-3A Micro Vacuum Pump are height (8 mm) x length (40 mm) x width (18 mm) as described in the KOGE KPV084 product data sheet.  All of the dimensions are less than 100mm.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke to use a vacuum pump that has a maximum dimension of less than 100 mm, such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 10, which depends on claim 1, Locke fails to teach the vacuum pump occupies a volume of less than 8cm3.
Applicant discloses on page 5 lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was a suitable pump for the present invention.  This micro vacuum occupies a volume of less than 10cm3 as calculated by the product dimensions (provided in units of mm) in the KOGE KPV084 data sheet product dimensions.  The volume calculated as height (8 mm) x length (40 mm) x width (18 mm) is (a volume of 5.8 cm3) less than 8 cm3.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke to use a vacuum pump that occupies a volume of less than 8cm3, such as the commercially available such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 11, which depends on claim 1, Locke fails to teach the maximum power consumption of the vacuum pump is less than 5W.
Applicant discloses on page 5, lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  This micro vacuum commercially available prior to the filing date of the invention as described by applicant has the maximum power consumption of less than 2W (Please see the KOGE KPV084 data sheet; .375AMP X 3.0 Volts = 1.125 W) and can produce a negative pressure of up to 180 mmHg (Please see the KOGE KPV084 data sheet).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke to use a vacuum pump having a maximum power consumption of less than 5W, such as the commercially available such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 12, which depends on claim 1, Locke further teaches the first (408) and second chambers (208) are defined by housings, said housing comprising at least (402) and (202, 204 and 206) respectively.

Regarding claim 17, which depends on claim 1, Locke further teaches the valve located between the first chamber (408) and the second chamber (208) is a one-way valve [0090].

Regarding claim 18, which depends on claim 1, Locke fails to teach the valve located between the first chamber and the second chamber is a diaphragm valve.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Locke to be a diaphragm valve as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 21, which depends on claim 1, Locke further teaches the pressure release means (426) is a flow restrictor as it restricts flow through (417) from (408).

Regarding claim 22, which depends on claim 21, Locke further teaches the pressure release (at least 426) means is a precision orifice (417).

Regarding claim 23, which depends on claim 1, Locke is silent regarding the claim limitation wherein the means for establishing fluid communication between the second chamber and a wound comprises a Luer lock or another conventional medical connector.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke such that the means for establishing fluid communication between the second chamber and a wound comprises a Luer lock or another conventional medical connector as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.


Regarding claim 24, which depends on claim 1, Locke further teaches a system (100) for negative pressure therapy of a topical wound comprising: an apparatus for negative pressure wound therapy according to Claim 1; and 
a wound dressing (102) for negative pressure wound therapy in fluid communication with the second chamber (208) of the apparatus [0103].

Regarding claim 26, which depends on claim 1, 
Locke teaches a method of negative pressure wound therapy comprising: applying a wound dressing for negative pressure wound therapy to a topical wound [0040]; 
establishing fluid communication between the wound dressing and the second chamber of the apparatus according to Claim 1 [0053]; and 
activating the apparatus to apply negative pressure to the topical wound [0054].

Regarding claim 31, which depends on claim 1, Locke teaches a common range of therapy from ~75 mmHg to ~300 mmHg [0039] as well as operation around 125 mmHg [0063] but fails to specify the desired level of negative pressure that is applied to the wound is between 80 and 120 mmHg.
As Locke notes an overlapping range and a desire to base the therapy pressure range based on the application, Locke is considered to teach the desired level of negative pressure that is applied to the wound is between 80 and 120 mmHg.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of  Greener (US 2013/0296816 A1).
Regarding claim 3, which depends on claim 1, Locke fails to teach a means for detecting the negative pressure that is applied to the wound.
Greener discloses para. [0089] a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Locke apparatus such that it further comprises a means for detecting the negative pressure that is applied to wound, such as a pressure sensor, as suggested by Greener to enhance wound healing.

Regarding claim 4, which depends on claim 3, Locke fails to teach the means for detecting the negative pressure that is applied to the wound is in fluid communication with the second chamber.
Greener discloses, para. [0089], a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The pressure sensor 28 is detecting the pressure that is applied to the wound by the pump 29 in fluid communication with a second chamber (a fluid collection chamber not shown in the Figs.; para. [0090]). The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke wherein the means for detecting the negative pressure that is applied to the wound is in fluid communication with the second chamber as suggested by Greener to enhance wound healing.

Regarding claim 5, which depends on claim 3, Locke fails to teach the means for detecting the negative pressure that is applied to the wound is operably coupled to the vacuum pump such that the vacuum pump is deactivated in response to the negative pressure that is applied to the wound reaching a desired level and/or the vacuum pump is activated in response to the negative pressure that is applied to the wound dropping below a desired level.
Greener discloses para. [0089] a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The pressure sensor 28 is detecting the pressure that is applied to the wound by the pump 29 in fluid communication with a second chamber (a fluid collection chamber not shown in the Figs.; para. [0090]). The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Locke such that the means for detecting the negative pressure that is applied to the wound is operably couple to the vacuum pump, such as a pressure sensor, as suggested by Greener such that the vacuum pump is deactivated in response to the negative pressure that is applied to the wound reaching a desired level and/or the vacuum pump is activated in response to the negative pressure that is applied to the wound dropping below a desired level to enhance wound healing.

Regarding claim 6, which depends on claim 5, Locke teaches the desired level of negative pressure that is applied to the wound is between 75 and 125 mmHg [0063].

Regarding claim 7, which depends on claim 3, Locke fails to teach the means for detecting the negative pressure that is applied to the wound is an electronic pressure sensor.
Greener discloses para. [0089] a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The pressure sensor 28 is detecting the pressure that is applied to the wound by the pump 29 in fluid communication with a second chamber (a fluid collection chamber shown in the Figs.; para. [0090]). The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (also illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.  In addition, Applicant discloses using a commercially available piezoresistive electronic pressure sensor 2SMPP-03 MEMS Gauge Pressure Sensor by Omron Corporation on page 4, lines 30-31, of the current specification, as a negative pressure source.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Locke to use an electronic pressure sensor, such as a commercially available electronic pressure sensor, such as a 2SMPP-03 MEMS Gauge Pressure Sensor (as an example), as suggested by Greener to regulate pressure at a wound site to enhance wound healing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet) and further in view of Heaton et al. (US 20180345001 A1)
Regarding claim 13, which depends on claim 12, Locke teaches a plurality of arrangements and designs of housings but fails to explicitly state the housings are structurally the same.
Heaton teaches a connector for a medical device for use in negative therapy which is in the same field of endeavor. Heaton teaches pressure regulator valves which may respond to over pressure and under-pressure conditions [0033]. Heaton further teaches embodiments comprising more than one valve (Fig. 6). Each of said regulator valves comprise a chamber (the interior of 15) within housing (15). As Heaton teaches the ability to have more than one valve as well as the ability to use the valves for both pressure conditions, Heaton is considered to teach the housing of the first chamber and the housing of the second chamber are structurally the same.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housings of Locke the be structurally the same as taught by Heaton as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet) and further in view of Askem et al. (US 20130331823 A1), hereinafter Askem ‘823.
Regarding claims 14 and 15, which depend on claim 12,  Locke fails to teach the housings comprise a relatively soft material in at least the regions in which they engage the other components of the apparatus.
Askem ‘823 teaches a pump for negative pressure wound therapy (100), the pump being less than 10cm3 [0194]. Askem ‘823 further teaches the components may be constructed of silicone or thermoplastic polyurethane. Askem ‘823 is therefore considered to teach the housings comprise a relatively soft material in at least the regions in which they engage the other components of the apparatus and the relatively soft material is a thermoplastic elastomer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Askem with the material of Askem ‘823 as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of Shuler (US 2017/0028113 A1)
Regarding claim 16, which depends on claim 1, Locke fails to teach the volume of each of the first chamber and the second chamber is less than 5cm3.
Shuler discloses sub-atmospheric wound therapy systems and methods and in para. [0049] teaches a vacuum interface chamber 150 that serves as a communication point between the vacuum source and effluent exiting the dressing that is illustrated in Fig. 3A.  Para. [0049] states “The chamber can be a relatively thin walled, flexible closed cell, with internal risers to keep the walls of the chamber from collapsing on each other when negative pressure is applied. The material the chamber is constructed out of may be plastic, rubber, metal or polymer. The diameter of the chamber may range from less than 1 cm to about 3 cm in diameter and less than 1 cm to about 1 cm in height. The size may vary based on the size of the dressing.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Locke apparatus to use a chamber having a size less than 5 cm3 as suggested by Schuler that serves as a communication point between the vacuum source and the effluent exiting the dressing during NPWT for the purpose of making a compact apparatus.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of  Locke (US 20130131616 A1), hereinafter Lock ‘616.
Regarding claim 25, which depends on claim 1, Locke teaches the wound dressing being in fluid communication with the second chamber but fails to teach a kit for negative pressure wound therapy comprising: an apparatus for negative pressure wound therapy according to Claim 1; and a plurality of topical wound dressings for negative pressure wound therapy adapted for the establishment of fluid communication with the second chamber of the apparatus.
Locke ‘616 teaches a kit for negative pressure wound therapy (100) (Fig. 1) comprising: an apparatus for negative pressure wound therapy corresponding to the device of Claim 1; and 
a plurality of topical wound dressings (114) for negative pressure wound therapy adapted for the establishment of fluid communication with the apparatus in an area which corresponds to the second chamber of the device of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Locke to contain multiple wound dressings because patients frequently require more than one dressing to treat their wounds [Locke ‘616 0006].

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of Collinson (US 2016/0144084 A1).
Regarding claim 27, which depends on claim 24, Locke fails to teach the wound dressing comprises a wound contact layer of soft silicone gel.
Collinson, para. [0013] discloses a TNP (topical negative pressure) dressing having a silicone wound contact surface. Paragraph [0110] states “Some embodiments of the wound contact layer 2102 may also act as a carrier for an optional lower and upper adhesive layer (not shown)……When a lower pressure sensitive adhesive layer is utilized may be helpful to adhere the wound dressing 2100 to the skin around a wound site. In some embodiments, the wound contact layer may comprise perforated polyurethane film. The lower surface of the film may be provided with a silicone pressure sensitive adhesive and the upper surface may be provided with an acrylic pressure sensitive adhesive, which may help the dressing maintain its integrity.“ Paragraph [0109], last sentence, states “In some configurations, the wound contact layer 2102 may help the integrity of the entire dressing 2100 while also creating an air tight seal around the absorbent pad in order to maintain negative pressure at the wound.”
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the wound dressing comprising a wound contact layer of soft silicone gel during NPWT as suggest by Collinson to help the integrity of the dressing while also creating an air tight seal around the absorbent pad in order to maintain negative pressure at the wound.

Regarding claim 28, which depends on claim 27, Locke fails to teach the layer of soft silicone gel includes gaps or perforations.
Collinson, para. [0149] states “As discussed above with respect to FIG. 4A, the wound contact layer 3960 may comprise flexible polyurethane film, and may be provided with a silicone adhesive on a lower surface thereof. The wound contact layer 3960 may be perforated to allow for the transmission of fluids such as wound exudate there through, so that the fluids may be passed through or retained by the inner layers of the dressing 3900. Prior to use, the wound contact layer 3960 may be protected by a protective release layer 3980, which may be provided with at least one set of flaps 3981 for removing or peeling off the release layer 3980.” 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that wherein the layer of soft silicone gel includes gaps or perforations as suggested by Collinson to allow for the transmission of fluids such as wound exudate there through, so that the fluids may be passed through or retained by the inner layers of the dressing.

Regarding claim 29, which depends on claim 24, the wound dressing comprises a superabsorbent material.
Collinson, paragraph [0063] states “In some embodiments, the at least one material layer of the first portion comprises one or more of a transmission layer such as reticulated open-cell foam, woven material, non-woven material, 3D knit fabric, Baltex 7970 weft knitted polyester, acquisition distribution material, DryWeb TDL2, SlimCore TL4, or the like. The at least one material of the first portion can additionally or alternatively comprise an absorbent layer, for example a superabsorbent pad comprising cellulose fibers and superabsorbent particles, MH460.101, ALLEVYN™ foam, Freudenberg 114-224-4, or Chem-Posite™ 11C-450. Para. [0005] states “A transmission layer as described herein allows transmission of fluid such as air, and optionally additionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing. A transmission layer also ensures that an open air channel can be maintained to communicate negative pressure over the wound area even when the dressing is handling substantial amounts of exudates.” 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the wound dressing comprising a superabsorbent material, such as a transmission layer, as suggested by Collinson to allow the transmission of fluid such as air, and optionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing.


Claims 30 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further Askem et al. (US 20170368239 A1).
Regarding claim 30, which depends on claim 6, Locke fails to teach the predetermined maximum negative pressure value is within the range of 125-150 mm Hg.
Askem teaches an apparatus for negative pressure therapy (100) which explores a plurality of maximum negative pressure values, specifically ~50 to ~250 mmHg or any value or subrange within these ranges (emphasis by examiner) and is therefore considered to teach the predetermined maximum negative pressure value is within the range of 125-150 mm Hg.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum negative pressure value of Locke with the ranges of Askem as it would be obvious to try when choosing from a finite number of identified, predictable solution, with a reasonable expectation of success MPEP 2143 IE.

Regarding claim 32, which depends on claim 31, Locke fails to specify that the predetermined maximum negative pressure value is within the range of 120-150 mm Hg.
Askem teaches an apparatus for negative pressure therapy (100) which explores a plurality of maximum negative pressure values, specifically ~50 to ~250 mmHg or any value or subrange within these ranges (emphasis by examiner) and is therefore considered to teach the predetermined maximum negative pressure value is within the range of 120-150 mm Hg.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum negative pressure value of Locke with the ranges of Askem as it would be obvious to try when choosing from a finite number of identified, predictable solution, with a reasonable expectation of success MPEP 2143 IE.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             

/Benjamin J Klein/           Primary Examiner, Art Unit 3781